DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 2 recites “that” and should be deleted for grammatical consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 20170274599), herein Kitamura.
	With regards to Claim 1, Kitamura teaches a material deposition process (additive manufacturing) including in situ sensor analysis of a component in a formation state, the material deposition process implemented in part by an x-ray source (52) and an x-ray detector (53, 54) of an additive manufacturing machine producing the component, the material deposition process comprising sensing, by the x-ray source and the x-ray detector, in situ physical properties at an area of interest of the component during a three-dimensional object production (¶ 0052-0057, 0064-0068, the first detector detects the shape of the manufactured portion which is a solid as opposed to a liquid which is interpreted to read upon a physical property, the second detector is capable of detecting the intensity of the X-ray beam including the determination of locations of defects).  Kitamura teaches that the X-ray source and any of the X-ray detectors are axially offset from each other with respect to an area of interest (Fig. 2, 3, 5).  Kitamura teaches detecting defects in the part (¶ 0059-0067), analyzing the defect to determine corrective action, and implementing an updated three-dimensional production which includes the corrective action to complete the part (Fig. 9, ¶ 0126-0127).	
	With regards to Claim 2, Kitamura teaches the material deposition process of claim 1, the material deposition process comprising: implementing the three-dimensional object production of the component according to a computer design file [Fig. 7, [0072] CAD data 111].
Claim 3, Kitamura teaches the material deposition process of claim 1, the material deposition process comprising: feeding forward and back the corrective actions to the three-dimensional object production in real time to generate the updated three-dimensional object production [Fig. 9, [0127]].
	With regards to Claim 4, Kitamura teaches the material deposition process of claim 1, wherein the X-ray source [Fig. 1, 52] and the X-ray detector [Fig. 1, 53 and 54] that together acquire a full or partial X-ray diffraction signal or pattern that is analyzed to determine the in situ physical properties [0055].
	With regards to Claim 6, Kitamura teaches the material deposition process of claim 1, wherein a compute device comprises a processor executing software to provide one or more process modeling, toolpath planning, defect detection, layer defect detection, part defect detection, feedback control, scan path planning, decision making, and process sensing operations for detecting the defects [Fig. 8, [0077] model calculating].
	With regards to Claim 7, Kitamura teaches the material deposition process of claim 1, wherein a compute device comprises a database storing and providing the pre-specified material requirements and a computer design file for detecting the defects and implementing the three-dimensional object production [Fig. 7, [0070-0072]]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 20170274599), herein Kitamura, as applied to claim 1 above, and further in view of Tsumuraya et al. (US20180071987A1), herein Tsumuraya.
	As to Claim 5, Kitamura teaches: The material deposition process of claim 1. But is silent to wherein the in situ physical properties comprise hardness, local strain, yield strength, density, crystallite size, porosity, defect density, crystalline orientation, texture, and compositional variation. However, Tsumuraya teaches an apparatus for manufacturing 3D objects in which solidified layers are built up together [abstract]. Tsumuraya teaches in Fig. 6 having an x-ray source (201) and an X-ray detector (202) that are not axially aligned and is capturing X-rays that have passed through the part.  Tsumuraya is using this information for detection of defects and identifying crystalline structure, hardening, stress and other properties [0055].
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include detection of physical properties. One would have been motivated to detect serious defects that occur in additive manufacturing in .

Response to Arguments
Applicant’s arguments, see remarks filed 5/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Kitamura et al. (US 20170274599).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hocker (US20180001565) Fig. 10, #1010 and 1020, Lin (US20160151978), and Lobastov (US10502701) Fig. 3, #121 and 109.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742